Citation Nr: 0019955	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  88-43 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 30 percent for a 
right knee disability, prior to March 30, 1999.

3.  Entitlement to a rating in excess of 30 percent for a 
right knee disability, from May 1, 2000.

4.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee prior to May 1, 2000.

5.  Entitlement to a rating in excess of that assigned for 
arthritis of the right knee from May 1, 2000.

6.  Entitlement to an increased evaluation for a left knee 
disability, for the period prior to June 19, 1996, to include 
the issue of whether a reduction in rating from 20 percent to 
10 percent, effective October 1, 1985 was proper. 

7.  Entitlement to a rating in excess of 30 percent for a 
left knee disability from June 19, 1996.

8.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from August 1974 to August 
1977.  

The Board of Veterans Appeals, in decisions of April 1989, 
March 1991, April 1992, August 1993, and May 1995 Remanded 
this case for further development.  The case has been 
returned to the Board for continuation of appellate review.

This appeal arises from the August 1984 rating decision from 
the Baltimore, Maryland Regional Office (RO) that denied the 
veteran's claim for service connection for hypertension.  A 
Notice of Disagreement was filed in August 1985 and a 
Statement of the Case was issued in August 1985.  A 
substantive appeal was filed in September 1985.  

This appeal additionally arises from a July 1985 rating 
decision from the Baltimore, Maryland RO that continued a 30 
percent evaluation for right knee disability and reduced the 
evaluation of the veteran's service connected left knee 
disability from 20 percent to 10 percent, effective from 
October 1, 1985.  A Notice of Disagreement was filed in 
September 1985 and a Statement of the Case was issued in 
October 1985.  A substantive appeal was filed in January 1986 
with a request for a hearing before a Member of the Board in 
Washington, D.C. 

On January 18, 1989, a hearing was held before a panel of the 
Board, to include Iris S. Sherman who is a member of the 
Board rendering the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).

During the pendency of this appeal, the veteran was awarded a 
100 percent temporary total rating on several occasions based 
on hospitalization and the need for convalescence for knee 
disability.  From March 30, 1999 to May 1, 2000, he was 
awarded a 100 percent schedular rating based on the need for 
a right knee replacement.

By rating decision in October 1997, the RO increased the 
evaluation for the veteran's service connected left knee 
disability from 10 percent to 30 percent, effective June 19, 
1996.  The veteran has continued his appeal of the 30 percent 
rating.  In December 1997, the veteran indicated that he was 
continuing his appeal of the increased evaluation back to the 
date of his claim.  The RO has considered this as a request 
for entitlement to an earlier effective date; however, a 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the issues on appeal are those listed on the title 
page of this decision.  

Further, by rating decision in April 1999, as noted above, 
the evaluation of the veteran's status post total right knee 
replacement was increased to 100 percent effective March 30, 
1999, due to prosthetic replacement of the knee joint.  The 
evaluation was decreased to 30 percent effective May 1, 2000.  
As the veteran was in receipt of a 100 percent evaluation for 
a right knee disability for the period from March 30, 1999 to 
May 1, 2000, any appeal regarding an increased rating for 
this time period would be moot.  Therefore, the issues on 
appeal are those listed on the title page of this decision.

Finally, service connection was recognized for arthritis of 
the right and left knee by rating action of April 8, 1999 and 
a 10 percent was assigned for each knee from July 1, 1997.

The issue of entitlement to increased evaluation for a right 
knee disability from May 1, 2000 and the issue of entitlement 
to a rating in excess of the assigned rating for arthritis 
from that same date are the subjects of the Remand decision 
below.



FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current hypertension to his military service; the 
claim is not plausible.

2.  In the absence of a plausible claim of service connection 
for hypertension, there is no duty to assist the veteran.

3.  The veteran's claims for an increased rating are 
plausible, and all relevant evidence necessary for an 
equitable disposition of the appeals has been obtained by the 
RO.

4.  Prior to March 30, 1999, the veteran's service connected 
right knee disability was manifested by severe instability.  

5.  The veteran's right knee disability prior to May 1, 2000 
was manifested by the presence of arthritis with functional 
loss of range of motion equivalent to ankylosis at a 
favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.

6.  Prior to March 30, 1999, the veteran's right knee 
disability was manifested by tender scars.

7.  By rating action of July 1985, the RO reduced the 
veteran's service connected status post injury torn meniscus 
of the left knee from 20 percent to 10 percent, effective 
October 1, 1985, based on a report in a VA examination and 
change in Diagnostic Code, and gave the veteran 60 days to 
respond; a response was not received.

8.  Sustained improvement in the veteran's left knee 
disability was not demonstrated at the time of the rating 
reduction for service connected left knee disability on 
October 1, 1985.

9.  Prior to June 19, 1996, instability of the left knee was 
no greater than moderate.

10.  Prior to June 19, 1996, arthritis manifested by 
functional loss of range of motion of the veteran's left knee 
was of such severity as to be equivalent to ankylosis at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  

11.  From June 19, 1996, the veteran's service connected left 
knee disability was manifested by severe instability.  

12.  From June 19, 1996, arthritis with functional loss of 
range of motion of the veteran's left knee was of such 
severity as to be equivalent to ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  

13.  Prior to and from June 19, 1996, the service connected 
left knee disability has been manifested by tender scars.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  An advisory opinion from an independent medical expert 
regarding the issue of service connection for hypertension is 
not for consideration in the absence of the presentation of a 
well-grounded claim.  38 U.S.C.A. §§ 5107, 7109 (West 1991); 
38 C.F.R. § 20.901(d) (1999).

3.  A rating in excess of 30 percent for service connected 
right knee disability based on instability prior to March 30, 
1999 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (1999).

4.  A rating of 30 percent for arthritis manifested by 
functional loss of range of motion equivalent to ankylosis is 
warranted prior to May 1, 2000 and dating back during the 
entire pendency of the claim.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Codes 
5003, 5256, 5260, 5261 (1999).  VAOPGCPREC 23-97.

5.  A 10 percent rating based on the presence of tender scars 
of the right knee under Diagnostic Code 7804 is warranted 
prior to March 30, 1999 and dating back during the entire 
pendency of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7804 (1999).

6.  The preponderance of the evidence does not support the 
reduction in rating from 20 to 10 percent from October 1, 
1985 for service connected left knee disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.2 
(1999).

7.  A rating in excess of 20 percent for service connected 
left knee disability prior to June 19, 1996 based on 
instability is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Code 5257 (1999).

8.  A rating of 30 percent for arthritis of the left knee 
manifested by the functional equivalent of ankylosis is 
warranted prior to June 19, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic 
Codes 5256, 5260, 5261 (1999).  VAOPGCPREC 23-97.

9.  A rating in excess of 30 percent for service connected 
left knee disability based on instability from June 19, 1996 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (1999).

10.  A rating of 30 percent for arthritis of the left knee 
manifested by the functional equivalent of ankylosis is 
warranted from June 19, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic 
Codes 5256, 5260, 5261 (1999).  VAOPGCPREC 23-97.

11.  A 10 percent rating based on the presence of tender 
scars of the left knee under Diagnostic Code 7804 prior to 
and from June 19, 1996 is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7804 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in August 1974, no 
history of high or low blood pressure was reported.  On 
examination, the veteran's heart and vascular system were 
clinically evaluated as normal.  The veteran's blood pressure 
was 110/68.

On a treatment record from November 1974, the veteran's blood 
pressure was 120/84.

In June 1975, the veteran was seen with complaints of chest 
pain, aggravated by movement of the head.  The veteran was 
under tension.  On examination, the chest was normal and 
there was normal sinus rhythm of the heart.  The veteran's 
blood pressure was 140/80.  The impression was intercostal 
myalgia.  

Later in June 1975, the veteran was seen with complaints of 
chest pains.  His blood pressure was 144/92.  An EKG was 
planned.  A June 1975 report indicated that a chest x-ray was 
normal.  The electrocardiographic record notes that the 
reading was within normal limits.  The veteran's blood 
pressure was 120/80.

In December 1975, the veteran was seen with complaints of 
sudden onset of vomiting, diarrhea, and shooting pains in the 
epigastric area.  His blood pressure was 158/86 lying down, 
154/80 sitting, and 160/80 standing.  The assessment was pain 
probably related to ulcer.  

In August 1976, the veteran was seen for a URI.  The blood 
pressure was 110/70.

Later in August 1976, the veteran was seen with complaints 
regarding a post traumatic headache.  The veteran's blood 
pressure was 110/70.

Additionally, the veteran's service medical records show that 
he had a medial meniscectomy of the left knee and medial and 
lateral meniscectomy of the right knee for bilateral 
chondromalacia in 1975.  

In an undated record, it was noted that the veteran was 
treated at the emergency room following a motor vehicle 
accident.  Blood pressure was 120/80.  Other medical evidence 
of record reveals the accident was in mid 1976.

In August 1977, the veteran filed a claim for service 
connection for disabilities to include torn medial meniscus 
of the left leg with surgery in May 1975, surgery for 
hypertrophic infrapatellar fat pad of the left knee in June 
1977, and chondromalacia of the knee.

On a VA examination in September 1977, it was noted that the 
veteran had knee injuries in service, including tearing of 
the ligaments, and that he had had three operations.  He 
complained of swelling and instability of both knees.  The 
veteran's blood pressure was 110/70.  On examination, there 
was no effusions or tenderness to palpation.  There was some 
crepitation on hyperextension and on knee flexion and 
external rotation of the left knee.  He was able to walk on 
his toes and heels.  He had some difficulty in coming to an 
erect position from a deep knee bend, particularly with the 
left knee.  The diagnoses included status post surgery for 
torn medial and lateral meniscus of the right knee and torn 
medial meniscus of the left knee with no limitations of range 
of motion and no evidence of active arthritis.
 
By rating action of December 1977, service connection for 
status post surgery for torn medial and lateral meniscus of 
the right knee was granted and a 10 percent evaluation was 
assigned from August 1977.  Service connection for status 
post surgery for torn meniscus of the left knee was also 
granted and a 10 percent evaluation was assigned from August 
1977.

On a VA examination in February 1978, the veteran's gait, 
station, and Romberg were normal, except for some guarding of 
the knees.  His knees would pop, particularly the left one, 
with a "mouse" palpable over the lateral ligaments of the 
knee.  

By rating action of June 1978, the evaluation of the 
veteran's service connected status post surgery for torn 
meniscus of the left knee was increased to 20 percent from 
August 1977.

VA outpatient records received from Riveria Beach, Florida in 
May 1980 covering the period June 1979 to February 1980, as 
well as x-rays from August 1977 to December 1977 do not 
include blood pressure readings or mention medications for 
hypertension.  When seen at a VA outpatient clinic in 
February 1984, the examiner noted that the veteran had severe 
degenerative joint disease for his age.

In April 1984, the veteran filed a claim for service 
connection for hypertension and a claim for an increased 
evaluation for service connection knee disabilities.  

Received in May 1984 were records from Ira Strickman, M.D. 
that show that the veteran was treated for migraine 
cephalalgia and stress related cephalalgia in 1984.

Associated with the file in June 1984 were VA outpatient 
records that include a medical record treatment list.  It was 
noted that the veteran had hypertension.  This record is 
undated but is accompanied by a notation indicating that it 
is part of VA outpatient records dated from April 1983 to 
February 1984.

On a VA outpatient record from December 1983, the veteran was 
seen with complaints of pain of both knees for the past 
several weeks.  He denied recent trauma.  He stated that he 
endured the pain without analgesic medication.  On 
examination, there were well healed incisions of the knees, 
bilaterally.  There was no knee effusion.  There was mild 
crepitation.  An x-ray showed narrowing of the medial 
articular spaces and sclerotic changes of the medial tibial 
plateaus, that might have been the result of chronic joint 
changes and might have been associated with prior surgery.

On a VA outpatient record from February 1984, chondromalacia 
of both patellae was noted.  The veteran complained of severe 
pain.  He had surgery of both knees and the joints were 
unstable.  Knee braces were to be ordered.

On a VA outpatient record from March 1984, it was noted that 
the veteran had complex bilateral internal derangement of 
both knees.  An arthroscopy and excision of a bucket-handle 
tear of the lateral meniscus was performed of the right knee.  
Post operatively, the veteran did well, and range of motion 
was good.  
 
On a VA examination in July 1984, the veteran reported that 
he had been treated for high blood pressure from 1983 to 1984 
by Dr. Strickman.  On examination, it was noted that the 
veteran injured his right and left knees in the 1970's and 
had surgery related to this.  He continued to have severe 
pain in the right knee and reported that it would give out 
and lock.  The veteran reported that he was "hypertensive," 
and it was noted that review of the veteran's outpatient 
chart indicated that the veteran had diastolic pressure in 
the 100 to 110 range for at least two years.  The veteran 
reported that he was not being treated for hypertensive 
disease.  On examination of the knees, the left knee had 
normal range of motion with extension from 0 to 140 degrees.  
There was some decrease of 2-3 degrees in flexion.  The left 
knee would pop and lock on extension and then release so that 
full extension could be obtained.  Well healed scars were 
noted.  A small amount of fluid was evident on the knee joint 
on the left.  

As to the right knee, the knee flexion was decreased 
significantly from 0 to 100 degrees.  Similar deformity as 
the left was present, and well healed scars were noted on the 
right.  Any sort of rotational motion on the right produced 
severe pain, and there were eight to ten degrees of laxity of 
the right lateral ligaments and five degrees of the medial.  
There was no obvious laxity on the left knee, medial or 
lateral.  Drawer sign was positive.  Gait was normal but very 
hesitant.  This was suspected to be secondary to right knee 
disability.  There was no motor or sensory dysfunction, and 
there was no muscle wasting of either lower extremity.  The 
veteran wore a hinged knee brace on the right side.  The 
impressions included that the veteran had severe compromise 
of the quality of his existence and employability secondary 
to bilateral knee injuries and multiple surgical procedures; 
and hypertension, etiology unknown.

By rating action of August 1984, service connection for 
hypertension was denied.  The current appeal to the Board 
arises from this action.  Additionally, in this rating 
action, the evaluation of the veteran's status post surgery 
for torn medial and lateral meniscus of the right knee was 
increased to 30 percent, effective from May 1984.

Associated with the file were VA outpatient records that 
include a VA outpatient record from March 1984 that shows 
that the veteran had bilateral internal derangement of the 
knees.  He was status post bilateral meniscectomy of both 
knees.  

A VA outpatient record from November 1984 includes that the 
veteran complained of severe pain of left knee 
chondromalacia.  He had pain and instability.  There was 
giving way and swelling.  There was no laxity.  He had had an 
arthroscopy of the right knee for chondromalacia.  

A VA record from December 1984 shows that the veteran was 
seen with a history of bilateral knee pain and instability of 
the right knee.  On examination, the right knee had positive 
drawer and positive Lachman's test and medial and lateral 
instability of 2+.  There was no effusion.  The left knee had 
positive drawer and positive Lachman's test.  The veteran 
underwent bilateral arthroscopy.  The findings of the left 
knee were that the lateral meniscus, the anterior cruciate, 
and posterior cruciate were normal.  The findings of the 
right knee were that he had a total medial and lateral 
meniscectomy.  There was some articular erosion of the 
lateral tibial plateau and the anterior posterior cruciates 
were normal.  It was felt that the instability of the right 
knee was, therefore, secondary to the medial and lateral 
meniscectomy in that knee.  At the time of discharge, he had 
a range of motion to 120 degrees in both knees.  

A VA record from February 1985 shows that in December 1983 
the veteran had reported persistent pain of the left knee.  
His past history included meniscus surgery in 1975.  The 
provisional diagnosis was progressive arthralgia of the left 
knee.  On examination in February 1985, it was noted that the 
veteran was status post bilateral arthroscopies in December 
1984.  He had right medial and lateral meniscectomies and 
severe degenerative joint disease of the articular surface.  
On examination, there was medial and lateral joint 
tenderness, negative Lachman's, Grade I anterior drawer, and 
Grade I laxity.  The impression included severe degenerative 
joint disease for age.

On a VA examination in May 1985, the veteran complained of 
severe bilateral knee pain and high blood pressure.  He 
indicated treatment at a VA hospital in Miami, Florida for 
disabilities to include high blood pressure from 1979 to 
1985.  The veteran reported that his right knee was 
completely unstable and that his left knee was painful and 
swollen.  He had to walk with a stiff right leg due to the 
instability and had pain in the left knee with any type of 
repetitive bending.  He was unable to squat.  On examination, 
the veteran was noted to get up from the sitting position 
somewhat slowly and walk with the right leg held stiffly at 
the knee.  On examination, there were multiple medial and 
lateral patellar scars bilaterally.  There was some slight 
swelling of both knees.  There was rather marked medial and 
lateral instability of the right knee.  The anterior Drawer 
Sign was essentially normal.  There was some crepitation with 
flexion and extension.  He could completely extend the left 
knee and flex it to about 120 degrees.  He could completely 
extend the right knee and flex it to about 90 degrees.  There 
was no evidence of any medial or lateral joint instability of 
the left knee.  He could not squat on either knee because of 
the pain.  An x-ray of both knees showed mild asymmetry of 
the medial aspect of the tibial femoral compartments.  The 
patellofemoral compartments were maintained.  There was no 
evidence of joint effusion, chondrocalcinosis, or 
degenerative pathology.  The diagnoses included status post 
meniscectomy of both right and left knees.  There was gross 
instability of the right knee.

By rating action of July 1985, the evaluation of the 
veteran's status post surgery torn medial and lateral 
meniscus of the right knee was continued at 30 percent.  It 
was additionally determined that the veteran's service 
connected status post injury torn meniscus of the left knee 
would be evaluated under Diagnostic Code 5259 rather than 
under Diagnostic Code 5257 as there was no evidence of 
instability.  As such, the evaluation was decreased from 20 
percent to 10 percent, effective October 1, 1985.  The 
current appeal to the Board arises from this action.

Associated with the file was a VA hospital record from March 
1985 that shows the veteran was to be studied for migraines, 
hypertension, possible duodenal ulcer and unstable knee 
joints.  He had been admitted in 1981 because of a post-
concussion syndrome.  He was found to have migraine 
headaches, but his hypertension only occurred at the time of 
migraines so he could not be given a definite diagnosis of 
essential hypertension.  On examination, the veteran limped 
when he walked and favored his right knee.  His blood 
pressure was 110/80.  He had operative scars of both knees.  
There was no deformity of either knee.  The veteran was 
normotensive when not having migraines.  His blood pressure 
was approximately 100/70, and it was noted that blood 
pressure was only elevated when he had a migraine headache.  
The thought of his possibly having a pheochromocytoma was 
entertained.

A VA outpatient record from April 1985 was associated with 
the file and shows that the veteran was seen with complaints 
of hypertension with migraines.  It was noted that no 
pheochromocytoma was documented.  The veteran's blood 
pressure was 120/80.  It was additionally indicated that the 
veteran had a meniscectomy of the medial cartilage of the 
right knee and of the medial and lateral cartilage with some 
erosion of the tibial plateau of the left knee.  There was no 
treatment.  It was noted that later in life, the veteran 
might need a knee replacement.

A VA outpatient record from May 1986 shows the veteran was 
seen with a long history of chronic knee problems.  Currently 
both knees were swollen.  He was status post multiple knee 
surgeries with chronic pain.  The veteran was status post 
seven operations of the right knee.  He complained of 
swelling and pain beneath the kneecap.  On examination, there 
was mild effusion.  The knee had fairly well preserved active 
and passive motion and was stable to stress.  Synovial 
thickening was palpable medially.  The x-rays showed some 
mild joint space narrowing.  The impression included patello-
femoral arthralgia, and rule out internal derangement.  The 
knee was aspirated.

A VA follow-up outpatient record from June 1986 shows that 
knee effusion was recurrent and arthroscopy was recommended.  
Crutch walking was additionally recommended.

In December 1986 the veteran was admitted for arthroscopic 
surgery to the right knee.  In the immediate postoperative 
period, the veteran developed mild hypertension to a degree 
of approximately 160/110 and upon awakening was complaining 
of severe right sided headache.  He subsequently had loss of 
consciousness and developed left focal motor seizures.  His 
history was significant for migraine headache, for closed 
head injury in 1981 and for hypertension.  

A further VA record from December 1986 shows the veteran was 
seen for a diagnostic arthroscopy of the right knee.  He 
complained of giving way and locking with pain over the 
lateral aspect of his knee.  On examination, while he was 
awake, he was tender over the lateral aspect but he had no 
gross instability.  On examination under anesthesia, the 
range of motion was from 0 to 13 degrees with no evidence of 
locking.  He had a 1 plus Drawer and Lachman's.  He had a 
mild pivot shift as well.  There was no gross instability of 
the anterior cruciate ligament.  He had no marked effusion of 
the right knee.  The operative diagnoses included retained 
fragment anterior horn of lateral meniscus, degenerative 
changes of lateral femoral condyle and lateral tibial 
plateau, and synovitis of the right knee.  

On a VA examination in December 1986, the veteran complained 
of bilateral knee pain and intermittent swelling.  On 
examination, it was indicated that in 1984, there was some 
evidence of degenerative osteoarthritis on the right side and 
minimal on the left.  He wore a TENS stimulator on the left 
knee because of pain.  He used a cane for ambulation.  On 
examination, the veteran walked very slowly holding a cane in 
the left hand and limping on the right lower extremity.  He 
held the right knee in a semi-flexed position.  There was 
some swelling bilaterally but it was not marked.  He could 
straighten the right knee to about 175 degrees and flex to 
about 90 degrees.  He could extend the left knee to about 160 
degrees and flex to about 120 degrees.  These movements were 
painful.  There was no evidence of any medial or lateral 
instability bilaterally.  There was marked tibiofemoral 
tenderness on both the medial and lateral sides of the knee 
bilaterally.  The anterior Drawer Sign was negative 
bilaterally.  It was impossible for him to squat at all.  An 
x-ray was normal.  The diagnoses included status post medial 
and lateral meniscectomy of the right knee with significant 
degenerative osteoarthritis and status post medial 
meniscectomy of the left knee with marked pain, decreased 
range of motion, and degenerative osteoarthritic changes.  

On a VA examination in March 1987, the veteran stated that he 
had a constant, severe burning in both knees, more so in the 
left knee.  He had a lack of stability in both knees.  He had 
pain deep inside the joints on both sides.  The veteran 
walked into the examining room apparently in no acute pain or 
discomfort.  While he did not limp, he walked stiff legged on 
the right side.  The veteran reported he was unable to squat.  
The examination of the right knee revealed no swellings, 
deformities, or abnormalities.  There was mild atrophy of the 
lower third of the right thigh.  There were two well healed, 
very light colored, and slightly tender scars, one over the 
medial and one over the lateral aspect of the right knee.  
There was no evidence of effusion into the right knee joint.  
There was no increase in rotary motion and McMurray's Test 
was negative.  Flexion was accomplished to 120 degrees and 
extension was complete with a coarse crepitus and popping 
noise felt beneath the patella at the end of extension.  
There was no laxity of the medial or lateral collateral 
ligaments and Drawer Test was negative.  The examiner 
indicated that the same findings were found for the left knee 
with the exception that there was no atrophy of the left 
thigh.  The diagnoses included status postoperative medial 
and lateral meniscectomy of the right knee and status 
postoperative medial meniscectomy of the left knee.  

At the Board hearing in January 1989, the veteran reported 
that he was first prescribed medication for hypertension in 
1978 at a VA outpatient clinic in Riveria Beach, Florida and 
was seen subsequently for refills of medication.  He was 
currently on medication for hypertension.  He had elevated 
readings in service at times when he was seen for treatment 
for chest pains and for an ulcer.  It was thought that he had 
high blood pressure when he was treated for chest pains.  The 
veteran additionally reported that it bothered him to bend 
his knees underneath him.  He had been prescribed braces for 
the knees in 1978 by the VA.  He additionally had some 
swelling.  His knees had been aspirated.  He reported 
problems with his knees giving way and locking.  He would 
hear a loud pop from the knees.  The right knee was the worst 
one.  He had problems driving, walking more than a block, and 
with stairs.  

In September 1989 it was indicated that there were no records 
from Riveria Beach, Florida VA satellite clinic for the 
veteran.

On a VA examination in November 1989, the veteran complained 
of knee pain.  On examination, the veteran's blood pressure 
was 120/80.  He walked with a somewhat stiff legged gait.  
The veteran stated that his knees were sore all of the time.  
He could not bend down.  Prolonged walking would make him 
feel as if something were pulling on the inside of the knees.  
Prolonged standing would make the knees swell and sometimes 
the knees would pop.  If he drove for more than 30 minutes, 
he could not straighten his knees out.  On examination, the 
veteran walked into the examining room apparently in no acute 
pain or distress and with a very mild limp favoring the right 
side.  He was able to remove his clothing in the standing 
position, completely flexing his hips and knees.  When asked 
to squat, he would squat to about 20 degrees from the upright 
position and stated he could not squat further because of 
pain in the knees.  

On examination of the right knee, there were no swellings, 
deformities, or abnormalities.  There was no evidence of 
effusion.  There was no increase in rotary motion and 
McMurray's test was negative.  There were two well healed 
surgical scars, one over the medial aspect and one over the 
lateral aspect of the knee.  There was no tenderness anywhere 
in the right knee.  When asked to flex the knee, he flexed to 
90 degrees and stated he could not go further.  An attempt 
was made to increase it passively.  He offered great 
resistance and complained that he thought a muscle was 
tearing in the back of the knee.  Extension was complete back 
to normal.  At the end of extension, a palpable and audible 
click was heard beneath the patella.  There was no laxity of 
the knee joint.  The exact same findings were found on the 
opposite side except the veteran complained of some 
tenderness to pressure over the lateral aspect of the knee, 
and there was an audible or palpable click felt beneath the 
patella at the end of extension.  The x-rays showed no 
fracture or other evidence of acute trauma.  The medial and 
lateral compartments of the right knee and to a lesser extent 
in the left knee were narrowed consistent with degenerative 
joint disease.  Minimal evidence of periarticular spur 
formation was demonstrated.  The impression was bilateral 
joint space narrowing consistent with degenerative change.  
The appearance was felt to be possibly compatible with 
previous surgery.  The diagnoses included status post 
operative medial and lateral arthrotomy of the right knee and 
status post operative medial and lateral arthrotomy of the 
left knee.
 
Records from Union Memorial Hospital indicate that the 
veteran underwent bilateral knee arthroscopies in February 
1991. 

Received were VA outpatient records from July 1991 to March 
1992.  When seen in July 1991, the veteran requested a refill 
of medication.  He additionally requested to be evaluated for 
heart disease.  He was taking Inderal three times a day for 
headaches only.  He had a history of hypertension in the 
past.  His blood pressure was 140/102.  The diagnoses 
included uncontrolled hypertension.  

Later in July 1991, the veteran was seen for follow up of 
hypertension and a family history of heart disease.  His 
blood pressure was 134/92.  The impression included 
hypertension. 

Additionally in July 1991, the veteran was seen for follow up 
for hypertension.  His blood pressure readings were 147/106 
and on further examination was 138/100.  The impression 
included uncontrolled hypertension.

In September 1991, the veteran was seen for hypertension.  
His blood pressure was 158/102.  

In October 1991, the veteran was seen for a refresher course 
in Biofeedback/Relaxation therapy.  He had complaints to 
include chronic pain due to his bad knees.  He was also 
suffering from high blood pressure since 1985 at which time, 
he additionally had migraine headaches.

Further in October 1991, it was indicated that the veteran 
reported chronic pain in his knee; however, it was not 
indicated if the pain was in the right or left knee.  

In February 1992, the veteran reported that he had 
hypertension.

In March 1992, the veteran reported that he had a short 
hospitalization due to his high blood pressure.  The 
interconnectedness between blood pressure and PTSD was 
discussed.   

Associated with the file was a September 1991 report from 
Leslie S. Matthews, M.D., of Union Memorial Hospital.  It was 
indicated that the veteran had orthopaedic surgical treatment 
for degenerative arthritis of both knees, worse in the right 
knee than the left.  The right knee had been found to have 
full thickness articular surface degeneration, and the 
veteran underwent abrasion arthroplasty.  His current 
symptomatology included pain, weakness, and restriction of 
motion of the knees that had additionally resulted in loss of 
functional endurance.  The x-rays of the knees had shown 
evidence of osteoarthritic change confirmed by arthroscopic 
evaluation.  He was bothered by knee pain exacerbated by 
activity.  He additionally had associated muscular atrophy, 
weakness, and restriction of joint motion.  

On a VA examination in June 1992, the veteran reported that 
he had 13 surgeries on his knees.  He reported that he worked 
in a lab and wanted to be transferred to a sitting job.  He 
walked with a cane and said he could not walk without it.  He 
complained of pain on the outer side of the right knee and 
pain above the knee cap.  He also complained of pain in the 
left knee, mostly on the medial side of the kneecap.  He was 
being treated for pheochromocytoma, for which he was on 
medication, and he also took medication for high blood 
pressure.  

On examination, when the veteran undressed, he kept his knees 
stiff and did not bend his knees past 70 degrees of flexion.  
He walked without his cane with a broad based gait, limping, 
and keeping his knees stiff.  He would not walk on his toes 
or heels as he said he could not do it.  He would squat to 30 
degrees of knee flexion and had no strength in his knees and 
could not go down any further.  He showed good muscles of the 
left leg, however, and there was no apparent atrophy of the 
muscles in the calves or thighs.  He seemed to have 
difficulty in moving in general, even when getting on the 
examining table, which was difficult.  He had very small 
scars over the anteromedial and anterolateral aspects of the 
right knee.  The scar measured 4 centimeters on the inner 
side and 5 centimeters on the outer side.  There were also 
scars on the portals of arthroscopy done on both sides.  The 
left knee showed larger scars that measured 6 centimeters on 
the outer and left sides.  He had tenderness over the medial 
aspect of the left knee above the joint line and he 
complained of tenderness of the outer aspect of his right 
knee and over the superior and lateral areas of the kneecap.  
There was no swelling of the knee and no effusion, and there 
was excellent stability of both knees.  The collateral and 
cruciate ligaments were intact.  

The significant finding of the examination was that the 
veteran would not bend his knees past 70 degrees, actively or 
passively.  He stated that he had severe pain when it was 
attempted to bend his knees past 70 degrees passively.  The 
x-rays showed findings consistent with low grade 
osteoarthritis.  The diagnoses included history of repeated 
operations to both knees with removal of medial and lateral 
menisci, that most likely caused degenerative osteoarthritis 
of both knees.  Surprisingly, there was excellent stability 
of both knees and no muscle atrophy.  There was severe 
restriction of flexion and extension was normal.  

Received was a VA treatment record from July 1979 that 
includes that the veteran's blood pressure was 134/90.

Received were VA outpatient records from December 1991 to 
June 1992 that includes that in December 1991, the veteran's 
blood pressure was 130/90.  

In January 1992, the veteran was seen for treatment for 
complaints to include hypertension and pain medication for 
crushed knees.  His blood pressure was 160/95.  The diagnoses 
included hypertension and post traumatic arthritis of the 
knees.  

In June 1992, the veteran was seen with a history of 
hypertension and a chronic right knee problem.  His blood 
pressure was 168/112.  On recheck it was 140/90.  The 
diagnoses included degenerative joint disease of both knees 
and hypertension. 

VA outpatient records from August 1992 to August 1993 include 
that in August 1992, the veteran was admitted for management 
of blood pressure and possible pheochromocytoma.  The veteran 
was known to have high blood pressure for many years.  On 
this record, it was additionally noted that in February 1992, 
the veteran was seen for diaphoresis, palpitation, and 
headaches, and there was some question of pheochromocytoma.  
The veteran's blood pressure was well controlled.  

In February 1993, the veteran's blood pressure was 150/108.  
The diagnoses included history of hypertension.  

In June 1993, the veteran's blood pressure was 132/90.  The 
veteran was ambulatory with a limp.  He reported that this 
was his normal gait.

In July 1993, the veteran's blood pressure was 160/88.  

In August 1993, the veteran's blood pressure was 136/100.  
The assessment included hypertension, not controlled.  

Later in August 1993, the veteran was seen for problems to 
include hypertension and chronic bilateral knee pain.  His 
blood pressure was 130/100.  On examination the veteran was 
ambulatory.  The range of motion of both knees was limited.  
Crepitus was noted of the knee joints.  The assessment 
included arthritis of the knees and hypertension, controlled.

Associated with the file in 1995 was a VA outpatient record 
from July 1992 that includes that the veteran claimed that he 
was recently diagnosed to be suffering from pheochromocytoma.  
He was asymptomatic.  The diagnoses included hypertension 
(pheochromocytoma).

On a VA outpatient record from March 1995, the veteran was 
seen with complaints that both knees were painful.  The 
veteran's blood pressure was 130/90.  There was tenderness of 
both knees on motion.  The diagnostic impressions included 
bilateral knee degenerative joint disease.  

On a VA outpatient record from April 1995, the veteran was 
seen for follow up for hypertension and past bilateral knee 
injury.  The veteran's blood pressure was 130/100, and on 
recheck it was 140/85.  He complained of right knee pain.  On 
examination, there was swelling of the right knee and 
decreased range of motion.  The impressions included 
hypertension, fairly controlled, and bilateral knee injury 
with degenerative joint disease.  

On a VA examination in June 1996, the veteran had a history 
of hypertension.  He had constant pain in both knees.  He 
walked with his right foot externally rotated and a limp.  On 
examination of the knees, the veteran could not squat due to 
pain and instability, as he was afraid he would fall down.  
There were bony deformities of both knee joints with multiple 
surgical scars and puncture sites from arthroscopic 
procedures.  On examination of the right knee, it was almost 
ankylosed due to pain and grinding.  He could flex to about 
40 degrees.  Extension was negative to 5 degrees from the 
neutral position.  He had instability on the medial aspect, 
with deviation towards the midline of 5 degrees.  The left 
knee was approximately the same.  It could be flexed to 50 
degrees and extended again.  It was negative 5 degrees from 
the neutral position and there was a varus deviation of 5 
degrees.  He held the foot externally rotated at about 15 
degrees.  During the examination the veteran expressed 
discomfort on moving.  The knees almost felt ankylosed in 
trying to move them.  There was grinding when there was a 
little bit of motion.  The impression included that there was 
severe bilateral degenerative joint disease of the knees.    

On a VA examination for hypertension in June 1996, the 
veteran reported that he had been on medication for 
hypertension for 20 years.  He was asymptomatic until 1995 
when he had a myocardial infarction.  Blood pressure, 
sitting, was 144/90, taken three times.  The diagnoses 
included hypertension of long duration, with fair control on 
medications at this time.  

On a VA examination in December 1996, the veteran walked with 
a limp.  He had obvious discomfort.  When he went to remove 
his clothing, he had difficulty in bending his back and his 
knees.  He also had trouble putting his clothing back on.  On 
examination, the knees both showed gross deformities of the 
bony structures.  There were 2 inch scars of each knee on the 
medial and lateral aspects.  There were puncture sites from 
previous arthroscopy.  In attempting to flex the knee, he 
could only bend not more than 40 degrees on the left and the 
right because of pain and crunching.  One could feel obvious 
grinding in both knee joints.  He could extend the knees, but 
there was a deficit of at least 15 degrees from full 
extension in both legs.  There was a varus instability of at 
least 15 degrees in each lower leg bending in towards the 
midline.  All of this caused significant discomfort.  The 
impression included bilateral degenerative joint disease of 
the knees status post multiple surgical procedures.

On a VA examination for hyperpituitarism and hypertension in 
December 1996, the veteran had a history very strongly 
compatible with a pheochromocytoma.  He had episodes of blood 
pressure elevation of 240 or 250/140.  He stated this was 
diagnosed as a pheochromocytoma in the past.  The last set of 
laboratory tests was negative.  During one of the episodes of 
hypertension, the veteran went to the emergency room with 
chest pain and shortly after had other episodes of chest pain 
which required a coronary artery bypass.  This could not be 
verified from the veteran's information.  It was quite 
obvious that the history was strongly compatible with 
pheochromocytoma.  Until this was ruled out, a workup for 
hyperpituitarism was not indicated.  The veteran was referred 
to Christine Schnyder, M.D., at Sinai Hospital for workup for 
pheochromocytoma.  

By rating action of October 1997, the evaluation of the 
veteran's service connected left knee disability was 
increased to 30 percent under Diagnostic Code 5257 effective 
June 19, 1996. 

On a VA examination for hyperpituitarism in May 1997, the 
veteran reported a history of being diagnosed with 
hypertension in the late 1970s.  In the late 1980s, his blood 
pressure became more difficult to control.  Several blood 
tests suggested a pheochromocytoma; however, the diagnosis 
was not confirmed.  Subsequently, his blood pressure became 
easier to control.  The veteran denied any history of 
hyperpituitarism and any history of any other endocrine 
dysfunction.  On examination, the veteran's blood pressure 
was 144-146/94, taken three times.  The diagnoses included 
long history of hypertension.  Although some blood tests were 
suggestive of pheochromocytoma in the late 1980s, the 
diagnosis was not confirmed and the veteran had no treatment.  
Considering his medical history since then, it was not 
believed that the veteran had a pheochromocytoma.  The 
diagnoses additionally included complications of 
hypertension, including coronary disease which resulted in 
coronary bypass.  

A report of contact from July 1997 indicates that the veteran 
was not seen at Dr. Schnyder's office.

Records from Jean T. Lee, M.D., from December 1997 to May 
1998 includes that in December 1997, the veteran's blood 
pressure was 130/85.

In January 1998, the veteran had complaints of pain of both 
knees.  The veteran's blood pressure was 140/70.

In February 1998, the veteran's blood pressure was 138/70.  
He had complaints to include arthritis of both knees.  

In March 1998, the veteran's blood pressure was 150/78.

In May 1998, the veteran's blood pressure was 138/80.

In an April 1999 report, Frank R. Ebert, M.D., indicated that 
the veteran underwent a total right knee replacement on March 
30, 1999.

By rating action of April 1999, the evaluation of the 
veteran's status post total right knee replacement, currently 
30 percent, was increased to 100 percent effective March 30, 
1999.  Effective May 1, 2000, the rating was to be reduced to 
30 percent.


II.  Analysis

The undersigned initially notes that evidence was received 
for which an Supplemental Statement of the Case (SSOC) has 
not been issued; however, the evidence discussed right knee 
surgery in March 1999, and the rating warranted for this 
disability post surgery is addressed in the Remand below; 
therefore, as the evidence was not regarding disabilities 
addressed in this portion of the decision, there is no need 
to Remand for a SSOC. 

A.  Service connection for hypertension

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during a war period or after December 31, 
1946 and cardiovascular disease, including hypertension, 
becomes manifest to a degree of 10 percent or more within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is, a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

While it was noted in service, the veteran had isolated 
readings of elevated blood pressure in June 1975 and December 
1975, there is no indication that essential hypertension was 
present in service or for a number of years thereafter.  This 
is especially so in view of the fact that on VA examination 
in September 1977, the veteran's blood pressure was 110/70.  
While on VA examinations in June 1996 and May 1997, it was 
indicated that the veteran had been on hypertensive 
medication for 20 years or since the late 1970's, this 
appears to be based on a report from the veteran and is not 
sufficient to well ground the veteran's claim.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995) (mere transcription of the 
veteran's lay history by a physician does not constitute 
competent medical evidence sufficient to render the claim 
well grounded).  The only evidence that would support the 
veteran's claim is found in his statements.  However, lay 
evidence is inadequate to establish a medical nexus.  Epps v. 
Gober, 126 F.3d 1464 (1997).  The veteran having failed to 
present evidence of a plausible claim for entitlement to 
service connection for hypertension, that claim must be 
denied.

Additionally, as a well grounded claim has not been 
presented, and there is no duty to assist, the provisions of 
Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand), have not been violated by any failure to comply 
with the instructions of the previous remand.

Finally, the representative has requested an independent 
medical expert's opinion be obtained.  The applicable 
criteria pertaining to independent medical expert opinions 
provide as follows:  

Independent medical expert opinions.  
When, in the judgment of the Board, 
additional medical opinion is warranted 
by the medical complexity or controversy 
involved in an appeal, the Board may 
obtain an advisory medical opinion from 
one or more medical experts who are not 
employees of the Department of Veterans 
Affairs.  Opinions will be secured, as 
requested by the Chairman of the Board, 
from recognized medical schools, 
universities, clinics, or medical 
institutions with which arrangements for 
such opinions have been made by the 
Secretary of Veterans Affairs.

38 C.F.R. § 20.901(d) (1999).

Consideration of whether an independent medical examination 
is deemed necessary in this case need not be reached as there 
is no well-grounded claim.  Absent a well-grounded claim, 
there is no duty to assist.  The proposition that the VA has 
a duty to assist claimants whose claims are not well grounded 
has been rejected by the United States Court of Appeals for 
Veterans Claims.  On July 14, 1999, the Court affirmed a 
September 6, 1996 Board decision which denied claims for 
service connection for several disabilities as not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999).  In that 
case, the Court addressed and rejected the appellant's 
argument on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA had taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well-grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).


B. Increased rating claims

As to the veteran's claims for increased ratings, the Board 
finds the veteran's claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that, 
when a veteran claims a service connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, regarding all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Regarding the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 
(f)  pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knees are considered major joints.  38 
C.F.R. § 4.45.

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).  In a precedent 
opinion, the VA General Counsel held that separate ratings 
are available for disabilities manifested by instability of 
the joint (rated under Diagnostic Code 5257) and limitation 
of motion (rated under Diagnostic Codes 5260 and 5261).  See 
VAOPGCPREC 23-97.

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.

The Diagnostic Codes of VA's Schedule for Rating Disabilities 
applicable to a knee disability include Diagnostic Code 5257, 
which pertains to other impairment of the knee and recurrent 
subluxation or lateral instability.  Under this code, a 
disability evaluation of 20 percent is assigned when there is 
moderate impairment or recurrent subluxation or lateral 
instability.  An evaluation of 30 percent is assigned when 
there is severe impairment or recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of joint affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Diagnostic Code 5003.  

Ratings pertaining to limitation of motion include the 
following:

Diagnostic Code 5256 relates to ankylosis of the knee.  Under 
this code, ankylosis of the knee in a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees warrants a 30 percent evaluation.  Ankylosis of the 
knee in flexion between 10 degrees and 20 degrees warrants a 
40 percent evaluation.  Ankylosis of the knee in flexion 
between 20 degrees and 45 degrees warrants an evaluation of 
50 percent.  Extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more warrants an 
evaluation of 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

Diagnostic Code 5260 relates to evaluations for limitation of 
flexion of the leg.  Under this code, when flexion is limited 
to 30 degrees, a 20 percent rating is assigned.  When flexion 
is limited to 15 degrees a 30 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 relates to evaluations for limitation of 
extension of the leg.  Under this code, when extension is 
limited to 15 degrees a 20 percent evaluation is assigned.  
When extension is limited to 20 degrees, a 30 percent 
evaluation is assigned.  When extension is limited to 30 
degrees, a 40 percent evaluation is assigned.  When extension 
is limited to 45 degrees, a 50 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260.


1.  Right knee

Prior to March 30, 1999, the veteran was assigned a 30 
percent rating for his right knee disability under Diagnostic 
Code 5257 pertaining to instability.  A 30 percent rating 
under this code contemplates severe recurrent subluxation or 
lateral instability.  No higher rating is provided for 
instability.  Thus, a higher schedular evaluation based on 
instability is not warranted.

However, in addition to the instability for which a 30 
percent rating was assigned by the RO, it also assigned a 
separate 10 percent rating for arthritis of the right knee.  
The 10 percent rating for this disability was assigned from 
July 1, 1997.  The veteran's right knee disability is 
manifested by limitation of motion and functional loss due to 
pain.  For example, at a VA examination in July 1984, the 
veteran's gait was reported to be hesitant due to the fact 
that any rotation of his knee caused severe pain.  The 
examiner was of the opinion that the quality of the veteran's 
existence was severely compromised due to this disability.  
When examined in May 1985 by the VA, the veteran was noted to 
get up from the sitting position somewhat slowly and walk 
with the right leg held stiff at the knee.  He could not 
squat on that knee.  

In early December 1986, the veteran underwent his fifth 
surgical procedure to the knee.  When examined by VA later in 
December 1986, significant degenerative osteoarthritis of the 
right knee was present.  He walked holding a cane in the left 
hand and limped on the right lower extremity.  He held the 
right knee is a semi-flexed position.  He could straighten 
the right knee to about 175 degrees and flex to 90 degrees, 
but the movements were painful.  On VA examination in 
November 1989, the severity of the right knee disability was 
not shown to have abated.  Significant functional loss was 
shown at that time.  For example, he could not squat more 
than 20 degrees because of knee pain.  He reported that his 
knee was sore all the time; that he could not bend down; that 
prolonged walking made him feel as if something were pulling 
inside the knee; and that prolonged standing made the knee 
swell and sometimes pop.  

In 1991, the Chief of Orthopaedic Surgery at a hospital 
reported that the veteran suffered from pain, weakness, and 
restriction of knee motion.  This had resulted in the loss of 
functional endurance as well.  He suffered from knee pain, 
exacerbated by activity.  At a VA examination in June 1992, 
the severity of the veteran's knee disability continued to be 
apparent.  He walked with a cane, and he complained of pain 
on the outer side of his right knee and above the kneecap.  
He kept his knee pretty much stiff.  Severe pain was reported 
to occur with movement.  The examiner commented that the 
veteran had severe restriction of flexion.  Prior to March 
30, 1999, the veteran continued to exhibit similar 
limitations.  At a VA examination in June 1996, the examiner 
commented that the veteran's knee felt almost ankylosed in 
trying to move it.  There was grinding with just a little bid 
of motion.  Flexion was to about 40 degrees and extension was 
negative to 5 degrees from the neutral position.

As arthritis has been present since at least since 1984 and 
there is evidence of functional loss equivalent to ankylosis 
at a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees, a 30 percent rating should be 
assigned during the entire pendency of the appeal and up to 
May 1, 2000, pursuant to the veteran's right knee 
replacement.  However, a higher rating is not available as 
there is no showing that functional loss is equivalent to 
unfavorable ankylosis at any angle as the veteran does have 
some range of motion of the knees.  The undersigned notes 
that the assignment of this rating would not violate the 
provisions of the Code pertaining to the avoidance of 
pyramiding as discussed in VAOPGCPREC 23-87.  

Further, the undersigned notes that in the case of Esteban v. 
Brown, 6 Vet. App. 259 (1994), as noted above, it was held 
that an appellant might be entitled to separate ratings for 
residuals of an injury, to include painful scars, if the 
assignment of the additional rating would not violate the 
rule against pyramiding.  The rule against pyramiding 
provides that the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14 (1999).  
The critical element in determining whether separate 
conditions referable to the same disability may be assigned 
separate ratings is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with 
the symptomatology of the other conditions.  There is 
evidence that the veteran has scars attributable to surgeries 
for his service connected right knee disability.  These scars 
have been described as tender on occasion.  The Board finds 
that the evidence is at least in equipoise that a separate 10 
percent rating for the right knee is warranted for the scars 
prior to March 30, 1999.

2.  Left knee

a.  Entitlement to an increased evaluation for a left knee 
disability, for the period prior to June 19, 1996, to include 
the issue of whether a reduction in rating from 20 percent to 
10 percent, effective October 1, 1985 was proper.

Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the reduction would 
reduce compensation payments, the RO is required to prepare a 
rating proposing the reduction, to notify the beneficiary at 
his or her latest address of record, and to allow 60 days for 
presentation of additional evidence.  38 C.F.R. § 3.105(e).

The RO in this case has complied with the procedural steps 
required of it.  Specifically, by rating action of July 1985, 
the RO proposed to reduce the rating of the veteran's status 
post injury torn meniscus of the left knee from 20 percent to 
10 percent as the veteran was to be rated under a different 
Diagnostic Code.  The 10 percent rating would be effective 
October 1, 1985.  The RO indicated that the veteran had 60 
days in which to submit evidence to show that the reduction 
should not be made.  

Compliance with 38 C.F.R. §§ 3.105 is not solely 
determinative of the issue of whether the reduction in rating 
was proper.  In any rating reduction case, BVA is required to 
establish, by a preponderance of the evidence and in 
compliance with 3.344(a), that a rating reduction is 
warranted.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  
Moreover, the RO is required to ascertain, based upon review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  

As noted above, in addressing the propriety of a reduction, 
consideration must be given to 38 C.F.R. § 3.344(a), which 
provides in pertinent part with respect to rating reductions:

Ratings on account of diseases subject to 
temporary or episodic improvement . . . 
will not be reduced on any one 
examination except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated. . . . 
Moreover, though material improvement in 
the physical or mental condition is 
clearly reflected the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life.  

The Board further observes that the provisions of 38 C.F.R. § 
3.344(c) limit the application of 38 C.F.R. § 3.344(a).  That 
regulation provides, in pertinent part, that:  

The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities will warrant reduction 
in rating.

In this case, the 20 percent rating for the veteran's status 
post surgery for torn medial meniscus of the left knee had 
been in effect for more than five years and therefore the 
provisions of 38 C.F.R. § 3.344(a) apply.  The 20 percent 
rating for the veteran's status post surgery for torn medial 
meniscus of the left knee had been in effect from August 
1977. 

In rating reduction cases, consideration must also be given 
to other applicable criteria as follows:  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.
 
The 20 percent rating disability assigned to the veteran's 
service connected left knee disability by rating action in 
June 1978 was made effective back to the date of claim.  The 
code under which the veteran was rated was 5259 which was 
typewritten on the rating sheet, but this was crossed out and 
the diagnostic code 5257 was inserted instead.  The 
assignment of this rating was based on evidence from the 
November 1977 and February 1978 VA examinations which 
included findings that the knee popped, that there was 
crepitus of the knee, and that the veteran had difficulty in 
coming to an erect position from a deep knee bend.  The 
rating sheet made no mention that the assignment of the 
rating was based on the presence of instability.  In a July 
1984 rating action, the diagnostic code for the left knee was 
shown as 5257.

In November 1984, the veteran was hospitalized at the VA for 
what was diagnosed as bilateral knee pain.  An examination 
revealed a positive drawer sign.  Thereafter, the veteran was 
afforded a VA examination in May 1985 which was the basis for 
the reduction in rating for the left knee disability from 20 
to 10 percent.  During the examination, the veteran 
complained of pain of the left knee with any type of bending.  
On examination, there was slight swelling of the left knee.  
It could be completely extended and flexed to 120 degrees.  
There was no evidence of any medial or lateral joint 
instability.  In view of the veteran's need for 
hospitalization for complaints of knee pain in November 1984 
and his continued complaints of left knee pain at the May 
1985 examination, the preponderance of the evidence does not 
support a finding that there was material improvement in the 
veteran's left knee condition.  Thus, the 20 percent rating 
under Diagnostic Code 5257 as had been in effect previously 
is restored.

As to the veteran's claim for an increased rating for a left 
knee disability in excess of 20 percent prior to June 19, 
1996, numerous examinations showed no significant laxity (See 
VA examinations in May 1995, March 1987, November 1989 and 
June 1992.)  While an examiner in July 1984 noted that the 
left knee would pop and lock on extension and then release to 
full extension, there is no evidence that this is tantamount 
to a finding of instability.  Even if it were evidence of 
instability, such instability was not confirmed on subsequent 
relevant examinations.  In short, the totality of the 
evidence prior to June 19, 1996 showed instability no greater 
than moderate.  A rating in excess of 20 percent based on 
instability prior to this date is thus not warranted.

Consideration must now be given to whether a separate rating 
is warranted based on actual or functional limitation of 
motion prior to June 19, 1996.  The RO has assigned a 10 
percent rating for arthritis of the left knee from July 1, 
1997.  There is evidence, as noted on a December 1996 VA 
examination, that the veteran has had arthritis of the left 
knee since at least 1984.  Further, the treatment records and 
VA examinations show that the veteran has consistently been 
plagued by knee pain.  During a VA examination in July 1984, 
a VA examiner reported that the veteran's quality of 
existence was severely compromised due to bilateral knee 
injuries and multiple surgical procedures.  At a VA 
examination in May 1985, it was reported he could not squat 
on his left knee because of pain.  In May 1986, he was 
treated for swollen and painful knees.  The following month, 
crutch walking was recommended due to this complaint.  At the 
VA examination in October 1986, the veteran required a TENS 
unit on the left knee.  It was impossible for him to squat.  
Movement of the knee was painful.  In September 1991, Leslie 
S. Matthews, M.D. Chief of Orthopaedic Surgery at the Union 
Memorial Hospital reported that the disability of the 
veteran's knees resulted in loss of functional endurance, and 
that he suffered from pain and weakness as well as limitation 
of motion.  When examined by the VA in June 1992, he kept his 
knees pretty much stiff.  Squatting was limited because of 
limited knee strength.  Subsequent records prior to June 1996 
show similar findings.

In view of the significant pain the veteran experienced which 
limited functional use, the Board finds that although 
ankylosis was not present, an evaluation of 30 percent is 
warranted prior to June 19, 1996 based on the presence of 
arthritis with disability equivalent to functional ankylosis.  
As the veteran does have significant actual motion in his 
left knee and is able to bend his knee, albeit with pain, the 
functional loss is not greater than that equivalent to 
ankylosis at a favorable angle in full extension, or in 
slight flexion between 0 and 10 degrees under Diagnostic Code 
5262.

b.  Left knee from June 19, 1996.

The record does not support the veteran's claim for a rating 
in excess of 30 percent for a left knee disability from June 
19, 1996 based on instability as the rating assigned under 
Diagnostic Code 5257 is the maximum assignable under this 
rating code.  

However, the veteran has arthritis with limitation of motion 
that is equivalent to favorable ankylosis.  On a VA 
examination in June 1996, it was indicated that the left knee 
was almost ankylosed due to pain and grinding.  The 
undersigned finds that a 30 percent rating based on ankylosis 
at a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees under diagnostic code 5256 is 
warranted for the period from June 19, 1996.  However, a 
higher rating is not available as there is no showing that 
functional loss is equivalent to unfavorable ankylosis at any 
angle as the veteran does have some range of motion of the 
knee.  In fact, the left knee can be flexed to 50 degrees.  
The assignment of a separate rating based on limitation of 
motion and functional loss would not violate the provisions 
of the Code pertaining to the avoidance of pyramiding as 
discussed in VAOPGCPREC 23-87.  


c.  Scars of the left knee, prior to and from June 19, 1996.

Further, the undersigned notes that in the case of Esteban v. 
Brown, 6 Vet. App. 259 (1994), as noted above, it was held 
that an appellant might be entitled to separate ratings for 
residuals of an injury, to include painful scars, if the 
assignment of the additional rating would not violate the 
rule against pyramiding.  The rule against pyramiding 
provides that the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14 (1999).  
The critical element in determining whether separate 
conditions referable to the same disability may be assigned 
separate ratings is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with 
the symptomatology of the other conditions.  There is 
evidence that the veteran has scars attributable to surgeries 
for his service connected left knee disability.  These scars 
have been described as tender on occasion.  The Board finds 
that the evidence is at least in equipoise that a separate 10 
percent rating for the left knee scars is warranted for the 
period prior to and from June 19, 1996.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for hypertension is denied.

Entitlement to a rating in excess of 30 percent for a right 
knee disability prior to March 30, 1999 based on the presence 
of instability is denied. 

For the period prior to May 1, 2000 and during the entire 
pendency of the appeal, entitlement to a rating of 30 percent 
for a right knee disability, based on the presence of 
arthritis with limitation of motion equivalent to favorable 
ankylosis under the provisions of 38 C.F.R. Part 4, 
Diagnostic Codes 5003-5256 is granted, subject to the 
regulations governing the payment of monetary awards.  
 
For the period prior to March 30, 1999, entitlement to a 10 
percent rating for the tender scars resulting from service 
connected right knee disability is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.

Restoration of the 20 percent disability evaluation for the 
service connected left knee disability is granted, subject to 
the applicable criteria governing the payment of monetary 
benefits.  

A evaluation in excess of 20 percent for a left knee 
disability prior to June 19, 1996 based on instability is 
denied.

Entitlement to a rating in excess of 30 percent for a left 
knee disability based on instability from June 19, 1996, is 
denied. 

Entitlement to a rating of 30 percent for a left knee 
disability, based on the presence of arthritis with 
limitation of motion equivalent to favorable ankylosis under 
the provisions of 38 C.F.R. Part 4, Diagnostic Codes 5003 and 
5256 is granted, prior to and from June 19, 1996, subject to 
the regulations governing the payment of monetary awards.
 
Entitlement to a 10 percent rating for the tender scars 
resulting from service connected left knee disability is 
granted, prior to and from June 19, 1996, subject to the 
applicable criteria governing the payment of monetary 
benefits.



REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

The veteran was granted a future rating of 30 percent, under 
Diagnostic Code 5257-5055, effective from May 1, 2000, 
following the termination of his 100 percent rating based on 
right knee replacement surgery.  Prior to the knee surgery, 
there was also in effect a rating for arthritis of the right 
knee, which by this decision, the Board increased to 30 
percent.  A VA examination is needed as the veteran's 
recuperation period from his knee replacement is over, and a 
determination should be made as to the correct rating or 
ratings to be assigned the right knee disability.

The new examination should take into account the requirements 
of DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that 
case, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) held that in evaluating a service-connected 
disability involving a joint, functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare-ups.  Therefore, the veteran should be 
afforded an orthopedic examination that addresses the DeLuca 
requirements. 

Additionally, there is an indication in the record that the 
veteran has been treated by Frank R. Ebert, M.D., Jean T. 
Lee, M.D., Leslie S. Matthews, M.D. of Union Memorial 
Hospital, and the Perry Point, Maryland and Baltimore, 
Maryland VA Medical Centers.  Treatment records from these 
providers and facilities should be requested and obtained 
prior to a VA examination.  VA has a duty to assist the 
veteran in the development of facts pertaining to this claim.  
The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the service connected right 
knee disability since the right knee 
replacement.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
those from Frank R. Ebert, M.D., Jean T. 
Lee, M.D., Leslie S. Matthews, M.D. of 
Union Memorial Hospital, and the Perry 
Point, Maryland and Baltimore, Maryland 
VA Medical Centers.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of the 
service connected right knee disability.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  

The examiner should indicate whether the 
veteran has chronic residuals of right 
knee prosthetic replacement consisting of 
severe painful motion or weakness in the 
extremity.  If not of such severity, the 
examiner should note whether the 
residuals are more appropriately 
classified as analogous to an 
intermediate degree of residual weakness, 
pain or limitation of motion.

The examiner should note whether there is 
any ankylosis of the right knee; and, if 
so, the position in degrees should be 
given.  If there is limitation of motion, 
the range of motion of the knee should be 
given in degrees, together with the 
normal ranges of motion.  For VA 
purposes, normal flexion is to 140 
degrees and normal extension is to 0 
degrees.  The examiner should be asked to 
determine whether the knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (which should be described in 
degrees) due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the knee is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  

The examiner should note all scars of the 
right knee and determine if any are 
tender and painful on objective 
demonstration or poorly nourished with 
repeated ulceration.  If there is any 
neurological involvement, all 
manifestations should be described, the 
involved nerves should be identified and 
the severity of disability of each nerve 
should be discussed.  If an additional 
neurological examination is warranted, it 
should be ordered.

If the examiner is unable to make any 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claim concerning the correct 
rating(s) to be assigned the right knee 
disability following the termination of 
the 100 percent rating.  Consideration 
should be given to the scars of the knee, 
any arthritis, any instability, and any 
neurological impairment.  Consideration 
should also be given to 38 C.F.R. §§ 4.40 
and 4.45, the provisions of DeLuca, and 
the provisions of Esteban.  If any action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case.  The SSOC should include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  This should additionally include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


